United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                            Charles R. Fulbruge III
                              No. 04-50851                          Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANGELA WALKER,
                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 7:04-CR-66-3
                        --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Angela Walker has moved for

leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    Walker has received a copy of

counsel’s motion and brief, but has not filed a response.         Our

review of the brief filed by counsel and of the record discloses

no nonfrivolous issue for appeal.    Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.     See 5TH CIR.

R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.